SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

517
CAF 10-02043
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF LEPORIA L.L.,
RESPONDENT-APPELLANT.
------------------------------                      MEMORANDUM AND ORDER
WAYNE COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


TRACEY L. FOX, ATTORNEY FOR THE CHILD, SODUS, FOR
RESPONDENT-APPELLANT.

DANIEL M. WYNER, COUNTY ATTORNEY, LYONS (DANIEL C. CONNORS OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Wayne County (Dennis M.
Kehoe, J.), entered April 13, 2010 in a proceeding pursuant to Family
Court Act article 3. The order adjudicated respondent a juvenile
delinquent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order adjudicating him to
be a juvenile delinquent based on the finding that he committed an act
that, if committed by an adult, would constitute the crime of
attempted assault in the second degree (Penal Law §§ 110.00, 120.05
[2]). After a dispositional hearing, Family Court placed respondent
in the custody of the New York State Office of Children and Family
Services for placement in a limited secure facility (see Family Ct Act
§ 353.3 [3] [b]). Contrary to respondent’s contention, “the evidence
presented at the hearing, when viewed in the light most favorable to
the presentment agency . . ., is legally sufficient to prove beyond a
reasonable doubt that respondent committed the acts alleged in the
petition” (Matter of Zachary R.F., 37 AD3d 1073; see Matter of
Shakirrah C., 66 AD3d 1492).

     We reject respondent’s further contention that the court failed
to consider the least restrictive available alternative in placing him
in a limited secure facility (see Family Ct Act § 352.2 [2] [a]).
“The court has broad discretion in determining the appropriate
disposition in juvenile delinquency cases” (Matter of Richard W., 13
AD3d 1063, 1064), and here the court did not abuse that discretion.
Indeed, “the record establishes that the disposition ordered by the
court is ‘the least restrictive available alternative . . . which is
consistent with the needs and best interests of the respondent and the
need for protection of the community’ ” (Matter of Brendon H., 43 AD3d
                                 -2-                   517
                                                 CAF 10-02043

1283, 1284, quoting § 352.2 [2] [a]).




Entered:   April 29, 2011               Patricia L. Morgan
                                        Clerk of the Court